
	
		I
		111th CONGRESS
		2d Session
		H. R. 6019
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Castle (for
			 himself and Mr. Platts) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committees on House
			 Administration and Rules, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 18, United States Code, to extend the
		  post-employment restrictions on certain executive and legislative branch
		  officers and employees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Accountability and Transparency in
			 Ethics Act of 2010.
		2.Lobbying ban for
			 Members and employees of Congress and executive branch officials
			(a)In
			 generalSection 207 of title
			 18, United States Code, is amended—
				(1)in subsection
			 (c)—
					(A)in the subsection
			 heading, by striking One-Year and inserting
			 Two-Year;
					(B)in paragraph (1),
			 by striking 1 year and inserting 2 years each
			 place it appears; and
					(C)in paragraph
			 (2)(B), by striking 1-year period and inserting 2-year
			 period;
					(2)in subsection
			 (d)(2)(A), by striking 1 year and inserting 2
			 years;
				(3)in subsection
			 (e)—
					(A)in paragraph
			 (1)(B), by striking 1 year and inserting 2
			 years;
					(B)in paragraph (2),
			 by striking 1 year and inserting 2 years;
					(C)in paragraph
			 (3)(A), by striking 1 year and inserting 2
			 years;
					(D)in paragraph (4),
			 by striking 1 year and inserting 2 years;
					(E)in paragraph
			 (5)(A), by striking 1 year and inserting 2
			 years;
					(F)in paragraph (6), by striking 1
			 year and inserting 2 years; and
					(G)in paragraph (7),
			 by striking 1-year period each place it appears and inserting
			 2-year period; and
					(4)in subsection (f),
			 by striking 1 year and inserting 2 years.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to any
			 individual who leaves office or employment (to which the restrictions in
			 section 207 of title 18, United States apply) more than 120 days after the date
			 of the enactment of this Act.
			3.Prohibiting
			 Payment of Campaign Funds to Immediate Family Members of Candidates
			(a)ProhibitionSection
			 313 of the Federal Election Campaign Act of 1971 (2 U.S.C. 439a) is amended by
			 adding at the end the following new subsection:
				
					(d)Restrictions on
				Payments to Spouses and Immediate Family Members
						(1)In
				generalNotwithstanding any other provision of this Act, an
				authorized committee of a candidate and a leadership PAC of a candidate or
				individual holding Federal office may not make any payment to the spouse or any
				immediate family member of the candidate or individual (as the case may be) for
				services provided to the committee or leadership PAC.
						(2)Exception for
				nominal reimbursementsParagraph (1) does not apply to nominal
				amounts paid to reimburse a spouse or immediate family member for supplies and
				equipment used by the committee or leadership PAC involved, so long as the
				total amount paid by the committee or leadership PAC for all such
				reimbursements during a calendar year does not exceed $500.
						(3)DefinitionsIn
				this subsection—
							(A)the term immediate family
				member means the son, daughter, stepson, stepdaughter, son-in-law,
				daughter-in-law, mother, father, stepmother, stepfather, mother-in-law,
				father-in-law, brother, sister, stepbrother, or stepsister of the candidate or
				individual involved; and
							(B)the term leadership PAC has
				the meaning given such term in section
				304(i)(8)(B)
							.
			(b)Conforming
			 AmendmentSection 313(a)(1) of such Act (2 U.S.C. 439a(a)(1)) is
			 amended by striking for otherwise and inserting subject
			 to subsection (d), for otherwise.
			(c)Effective
			 DateThe amendments made by this section shall apply with respect
			 to payments made on or after the date of the enactment of this Act.
			4.Ethics training
			 for lobbyists
			(a)Training
			 courseDuring each Congress, the Committee on Standards of
			 Official Conduct of the House of Representatives shall provide an 8-hour ethics
			 training course to persons registered as lobbyists under the Lobbying
			 Disclosure Act of 1995.
			(b)Contents of
			 courseTraining under
			 subsection (a) shall cover information on the code of conduct and disclosure
			 requirements applicable to Members, officers, and employees of the House of
			 Representatives, including rules relating to acceptance of gifts (including
			 travel and meals), and financial disclosure requirements under the Ethics in
			 Government Act of 1978.
			(c)Penalties for
			 failure To complete trainingAny person who is registered or required to
			 register as a lobbyist under the Lobbying Disclosure Act of 1995 and who fails
			 to complete the training course under subsection (a) at least once during each
			 Congress shall be subject to the penalties under section 7 of that Act to the
			 same extent as a failure to comply with any provision of that Act.
			5.Sense of the
			 Congress regarding the duties and responsibilities of the Office of
			 Congressional EthicsIt is the
			 sense of the Congress that any changes to the duties and responsibilities of
			 the Office of Congressional Ethics (OCE) should strengthen, not undermine, its
			 powers to further improve accountability and transparency in Congress.
		6.Subpoena power for the
			 Office of Congressional Ethics
			(a)Subpoena
			 powerFor the purpose of
			 carrying out its duties, the board of the Office of Congressional Ethics
			 (established by House Resolution 895 (110th Congress)) is authorized to
			 require, by subpoena or otherwise, the attendance and testimony of such
			 witnesses and the production of such books, records, correspondence, memoranda,
			 papers, and documents as it considers necessary.
			(b)Issuance of
			 subpoenas(1)A subpoena may be issued
			 under this section only by the agreement of the chairman and cochairman of the
			 board of the Office of Congressional Ethics or by the affirmative vote of 4
			 members of the board.
				(2)Subpoenas issued under this section
			 may be issued under the chairman of the board of the Office of Congressional
			 Ethics or any member designated by the majority of the board, and may be served
			 by any person designated by the chairman or by a member designated by the
			 majority of the board.
				(c)Administration
			 of oathsThe chairman of the board of the Office of Congressional
			 Ethics or a member designated by the chairman may administer oaths to
			 witnesses.
			
